861 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re A.J. VINCENT, M.D., Petitioner.
No. 88-1731.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 29, 1988.Decided:  Oct. 20, 1988.

A.J. Vincent, petitioner pro se.
Before WIDENER, K.K. HALL and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Alfred J. Vincent, M.D., has filed a petition for a writ of mandamus in which he claims that the district court has not complied with this Court's mandate in Vincent v. Reynolds Memorial Hosp., Inc., 728 F.2d 250 (4th Cir.1984).  Vincent has also appealed the district court's decision against him following our remand in that case.  As Vincent will be able to raise any questions about the propriety of the district court's actions in his pending appeal, we deny the petition for a writ of mandamus.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (petition for writ of mandamus may not be used as substitute for appeal).


2
DISMISSED.